304 S.W.3d 804 (2010)
STATE of Missouri, Respondent,
v.
Elijah L. JONES, Appellant.
No. WD 70020.
Missouri Court of Appeals, Western District.
March 16, 2010.
*805 Susan E. Summers, Esq., Kansas City, MO, for appellant
Shaun J. Mackelprang, Esq. and Mary H. Moore, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION "ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Elijah Jones appeals his convictions for second-degree murder and armed criminal action, following a jury trial. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).